CCA 20090613.
Review granted on the following issues:
WHETHER, IN LIGHT OF BULLCOMING v. NEW MEXICO, 131 S.CT. 2705 (2011), APPELLANT WAS DENIED MEANINGFUL CROSS-EXAMINATION OF GOVERNMENT WITNESSES WHO PERFORMED AND OBSERVED THE ERRONEOUSLY ADMITTED LABORATORY TESTS IN VIOLATION OF HIS SIXTH AMENDMENT RIGHT OF CONFRONTATION WHEN THE MILITARY JUDGE ALLOWED THE EXPERT TOXICOLOGIST TO TESTIFY TO NON-ADMISSIBLE HEARSAY.
WHETHER APPELLANT WAIVED THE CONFRONTATION CLAUSE ISSUE WITH RESPECT TO THE FORENSIC LABORATORY REPORTS BY ONLY OBJECTING TO THEIR ADMISSION BASED ON AN INADEQUATE CHAIN OF CUSTODY.
The decision of the United States Army Court of Criminal Appeals is vacated. The record of trial is returned to the Judge Advocate General of the Army for remand to that court for consideration of the granted issues. [See also ORDERS GRANTING PETITION for review this date.]